Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers (KR10-2016-0101592 filed on 08/10/2016) required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the rejection of claims under 35 USC 102(a)(1) as provided in this Office Action based on the teachings of Kim et al (published 21 March 2016) (citation 2 on the IDS of 02/08/2019) because an English translation of said foreign priority application has not been made of record in accordance with 37 CFR 1.55.  See MPEP §§ 215 and 216.   Furthermore, in the interests of customer service and compact prosecution, it is noted that the Kim et al reference includes additional authors that are not also inventors identified in the instant application. 

Claim Objections
Claim 7 is objected to because of the following informalities:  the claims recites the term “prober” where the term “probe” is like intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is unclear over recitation of the limitation “the graphene oxide has a thickness of 30 to 120 nm”.  The limitation is unclear because “graphene oxide” is itself a two dimensional sheet-like structure that does not have the thickness that is required in the claims.  The claim may be made more clear in this regard, for example, if the nanosensor of the claims is recited to include a graphene oxide component that comprises multiple layers of graphene oxide.
Claims 7-10 are unclear because the claims are directed to a product (i.e.:  the graphene nanosensor of independent claim 1) but the claims recite process/method steps that appear to be related to how the product is used.  In this regard MPEP 2173.05(p)II provides:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).


Claim Rejections - 35 USC § 102
In the rejecting of the claims in view of the prior art, the recitation of an intended use of the claimed nanosensor (i.e.: “for dementia diagnosis” as recited in the preamble 
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (2016) (citation 2 on the IDS of 02/08/2019).
Regarding claims 1 and 2, Kim et al teaches (e.g.:  p.2 – Figure 1) a nanosensor comprising a graphene oxide and a PNA probe that is complementary to BC1 RNA and is labeled with FAM.
Regarding claim 4, the methods of Kim et al (e.g.:  p.4 – Preparation of GO) produce a reduced graphene oxide.
Regarding claims 7-10, initially it is noted that the limitations of these claims have been addressed previously in this office action as indefinite.  Kim et al teaches (claim 7) adding 40 pmol of PNA probe to GO in buffer (e.g.:  p.6 - Specificity of FAM-PNA-BC1-GO complex), and the nanosensor of Kim et al is suitable for use as recited in claims 8-10.

Claim Rejections - 35 USC § 103
In the rejecting of the claims in view of the prior art, the recitation of an intended use of the claimed nanosensor (i.e.: “for dementia diagnosis” as recited in the preamble of claim 1) is noted. MPEP 2111.01 addresses intended uses recite in claims, and provides:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al (2013) (citation 3 on the IDS of 02/08/02019) in view of Chen et al (1997).
Relevant to the structural limitations of claims 1, 2 and 4, Ryoo et al teaches a nanosensor (e.g.:  Figure 1; ) comprising a reduced graphene oxide and a PNA probe that is complementary to a target RNA transcript and includes a FAM fluorescent label (e.g.:  p.5888 – Materials; p.5889 - Preparation of Nanosized Graphene Oxide (NGO)). 
Regarding claims 7-10, initially where the limitations of these claims have been addressed previously in this office action as indefinite it is difficult to compare the teachings of the cited art to any limitations required of the claimed nanosensor.  In the 
Ryoo et al does not specifically teach a probe that binds to BC1 RNA (as recited in claim 1), or a probe that includes the particular sequence of SEQ ID NO:  1 (as recited in claim 6).  However the detection and analysis of expression of BC1 RNA using such probes was known in the prior art and is taught by Chen et al (1997).
Chen et al teaches the detection of BC1 RNA expression using a probes that includes the sequence of SEQ ID NO:  1 (e.g.:  p.289 – Preparation and analysis of RNA) and teaches in situ detection of BC1 RNA in tissue samples (e.g.:  Figure 2).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have modified the nanosensor of Ryoo et al, which is a graphene oxide and a FMA-labeled PNA probe, to detect the BC1 RNA in tissue samples as taught by Chen et al.  The skilled artisan would have been motivated to use the nanosensor of Ryoo et al based on the expressed teahcings of Ryoo et al that such a sensor allow for sensitive and specific detection of a target RNA in a tissue sample.  The skilled artisan would have been motivated to explore new methods of detecting BC1 RNA in tissue samples based on the expressed teachings of Chen et al that BC1 RNA expression may be a related to tumor pathology including induction and/or progression.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al (2013) in view of Chen et al (1997) as applied to claims 1, 2, 4, and 6-10 above, and Mao et al (2005; PG Pub US 2005/0272053 A1) and Ikeda et al (2007).
Ryoo et al in view of Chen et al renders obvious a nanosensor of claim 1 comprising a graphene oxide and a PNA probe that is complementary of BC1 RNA and labeled with a fluorescent dye.  Ryoo et al in view of Chen et al does not render obvious a nanosensor comprising a PNA probe is labeled with a plurality of dyes, as required by instantly rejected claim 3.  However, the addition of multiple fluorescent labels to a probe was known in the art and is taught by Mao et al.  
Mao et al teaches (e.g.:  para [0011]-[0019]) probes that include a plurality of fluorescent labels, and teaches that such probe can be used in fluorescence in situ hybridization(FISH) type techniques. 
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have modified the nanosensor rendered obvious by Ryoo et al in view of Chen et al to have included a probe labeled with a plurality of fluorescent dyes as taught by Mao et al.  The skilled artisan would have been motivated to use a probe with a plurality of fluorescent dyes based on the expressed teachings of Mao et al that such a probe are capable of generating fluorescent signal many times stronger than the signals generated by probes with only a single label.  The skilled artisan would have had a reasonable expectation of success because Ikeda et al teaches (e.g.:  Table 2; p.5681) methods of making functionalized PNA monomer units that can be efficiently incorporated into multiple predetermined positions in a PNA oligomer, and further teaches using FAM labels. 

Conclusion
No claim is allowed
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634